 Case: 1:19-cv-00489 Doc #: 1 Filed: 03/05/19 1 of 4. PageID #: 1



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

RASHARD BARRION                           )             CASE NO.
3312 E. 137 Street                        )
Cleveland, OH 44120                       )
                                          )
              Plaintiff                   )             COMPLAINT
                                          )
-against-                                 )
                                          )
TROOPER CHAD M. SCHELL                    )
Ohio Department of Public Safety          )
1970 West Broad Street                    )
Columbus, Ohio 43223                      )
                                          )
              Defendant                   )

                            INTRODUCTORY STATEMENT

1.     This is an action for damages sustained by a citizen of the United States against

an officer of the Ohio State Patrol who unlawfully assaulted the Plaintiff.

                                    JURISDICTION

2.     This action is brought pursuant to 42 U.S.C.§ 1983 and sequential sections, and

the Fourth, Fifth, Eighth, and Fourteenth Amendments to the Constitution of the United

States.

3.     This Court has subject matter jurisdiction of the action under 28 U.S.C. §1331

and 28 U.S.C. §§, 1343(a)(3),(4).

4.     This Court may also exercise supplemental jurisdiction over the plaintiff’s state

law claims that arise from the same facts and circumstances under 28 U.S. C. § 1367.
 Case: 1:19-cv-00489 Doc #: 1 Filed: 03/05/19 2 of 4. PageID #: 2



                                         PARTIES

5.     Plaintiff is a resident of the City of Cleveland, and at all times relevant to the

allegations of this complaint was a citizen of the United States, and a resident

of Cuyahoga County, State of Ohio.

6.     At all times relevant to this action, Defendant Chad Schell, was a police officer

employed by the Ohio State Patrol as a law enforcement officer.

                                FACTUAL ALLEGATIONS

7.     On or about March 5, 2018 Mr. Barrion was pulled over by Trooper Chad Schell

who alleged a traffic violation.

8.     Trooper Schell directed his dog to attack Mr. Barrion.

9.     Trooper Schell allowed his dog to attack Mr. Barrion

10.    This was considerable and unreasonable force.

11.    Mr. Barrion suffered bite wounds for which he received medical care and which

resulted in permanent scarring.

12.    As a result of the conduct described above, Plaintiff experienced humiliation,

emotional distress, pain and suffering, incurred medical expenses, and was otherwise

damaged.

13.    The force used was unconstitutional and unreasonable under the circumstances.

14.    The Plaintiff was also physically injured as a result of the conduct described in

this complaint.

                         FEDERAL THEORIES OF RECOVERY

15.    The actions and omissions described above, engaged in under color of state

authority by the defendant deprived the plaintiff of rights secured to him by the

Constitution of the United States, including, but not limited to, the Plaintiff’s:
 Case: 1:19-cv-00489 Doc #: 1 Filed: 03/05/19 3 of 4. PageID #: 3



         A)     Fourth Amendment right to be free from unlawful seizure of [his or her]

      person and

         B)     Fifth and Fourteenth Amendment rights to due process of law, including

      the right to be free from unjustified and excessive force utilized by police, and

      discrimination based on race.

                         STATE LAW THEORIES OF RECOVERY

16.      The acts and conduct alleged above constitute actionable torts under the laws of

the State of Ohio, including the tort of:

         A)     Assault and battery,

         B)     Negligence, and

         C)     Gross negligence.

                                              PRAYER

         Plaintiff demands the following relief:

                A.     Compensatory damages in excess of $75,000

                B.      Punitive damages in excess of $75000.

                C.     Attorney’s fees pursuant to 42 U.S.C. §1988.

                D.     An award of plaintiff’s costs of suit.

                E.     All other relief that is appropriate under the circumstances.

                                       Respectfully submitted,

                                       SLATER & ZURZ, LLP


                                       /s/ Sean C. Buchanan
                                       SEAN C.BUCHANAN (#0084569)
                                       Attorney for Plaintiff
                                       One Cascade Plaza, Suite 2210
                                       Akron, Ohio 44308-1135
                                       (330) 762-0700
Case: 1:19-cv-00489 Doc #: 1 Filed: 03/05/19 4 of 4. PageID #: 4



                              (330) 762-3923 fax
                              Email: sbuchanan@slaterzurz.com
